DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 25, 2022 has been entered.

Response to Arguments
3.	Applicant's arguments, filed 25 March 2022, with respect to the 103 rejection have been fully considered and are persuasive.
Applicant argues, the art of record fails to teach or suggest "a size of the transparent object displayed in the virtual space is determined using information related to the position of the virtual subject and information related to the position of the virtual camera" as recited in amended independent claim 1 and similarly in amended independent claims 15 and 16.
In reply, the Examiner agrees.


EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
All current claims 1-16 are in condition for allowance.
The following is an examiner’s statement of reasons for allowance: 
With regard to amended independent claim 1 the prior arts of record teach:
Ichikawa Hirotake (JP-2018005005-A), teaches a system comprising one or more processors programmed (fig. 5 and ¶0028-0029) to: display a concealment avoidance area in a virtual space (Fig. 6); and cause the concealment avoidance area to move a position of at least one virtual object in the virtual space between a subject and a camera that images the subject (Fig. 6; ¶0045; ¶0048-0049; ¶0068), wherein based on the position of the at least one virtual object being moved, a display area of the subject imaged by the camera is increased in the virtual space (¶0045 and ¶0048-0049; ¶0055); the transparent object is placed at a position where the transparent object overlaps with a field of view of the virtual camera (¶0048).
Kim et al. (US-2016/0366396-A1), teaches display a transparent object in a virtual space (Figs. 4B-4C and ¶0044 disclose); and cause the transparent object to move a position of at least one virtual object in the virtual space (Figs. 4B-4C; ¶0044; ¶0052).
Kuroda Yoichi (JP-2009059111-A), teaches the virtual space between a virtual subject and a virtual camera that images the virtual subject (Fig. 2 and ¶0052-0053; ¶0069); a position on a line segment of a line extending from a center of a field of view of the virtual camera to a center of a face of the virtual subject (Fig. 2; ¶0052).
Watanabe Masashi (JP-2019197292-A), teaches at least one gift (¶0052). 
Danieau et al. (US-2019/0005736-A1), teaches a shape of the transparent object is a pyramid (¶0034).

Found references:
Sumner et al. (US-8,576,235-B1), teaches a camera control system is provided that uses global planning to compute large, occlusion free camera paths through complex environments (Abstract). Sumner further discloses overlapping spheres (Fig. 3a and col 9:1-10).
Kuroda et al. (US-2009/0058856-A1), teaches the object is to smoothly move the position of the viewing point of the virtual camera with existence of an object between the position of the viewing point of the virtual camera and the position of the subject avoided(Abstract). Kuroda further teaches generating an image by performing a perspective transformation process and the like, and more particularly, to movement of a viewing point of a virtual camera for avoiding an obstacle (¶0003).

When considering Claim 1 as a whole, however, the combination of prior art does not teach the limitation of "… a size of the transparent object displayed in the virtual space is determined using information related to the position of the virtual subject and information related to the position of the virtual camera.” as recited by amended independent claim 1 (emphasis added) as described in the specification at least at paragraphs 7, 9-10, 23-24, 35, 40, 66, 90, 92, 97, 98, 100, 106, 115 of the specification of the invention.
Therefore, in the context of claim 1 as a whole, the prior arts do not teach the claimed subject matter. Thus, the subject matter of claim 1 is allowable.
When considering the amended claims 15 and 16 respectively as a whole, the independent claims are allowable on substantially same rationale. The remaining dependent claims depend directly or indirectly from allowable independent claims, and are therefore also allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL LE whose telephone number is (571)272-5330. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on (571) 272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL LE/Primary Examiner, Art Unit 2619